DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in this application.
Claims 1-7 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kentaro Higuchi on 04/14/2021.
Abstract is amended without paragraph as: 
A device for acquiring signals from a sensor, the device comprising a differential amplifier, two bias resistors for biasing of the measurement device, a common mode and differential mode filter circuit, and two lightning limiter components. The differential amplifier is of the high common mode range type, the limiter components are dimensioned to reduce a lightning voltage to a maximum voltage value of the order of about one hundred volts and the filter circuit and the bias resistors are dimensioned to withstand that maximum voltage value. A correspond method for protecting a device against lightning.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A device for acquiring signals from a sensor, the device comprising: a differential amplifier having a first input connected to a first line and a second input connected to a second line, the first line and the second line each being for connection to a respective output of the sensor; two bias resistors for biasing the device and connected respectively to the first line and to the second line; a common mode and differential mode filter circuit connected to the first line and to the second line; and two lightning limiter components connected respectively to the first line and to the second line; wherein the differential amplifier is a high common mode range type differential amplifier, in that the limiter components are dimensioned to reduce a lightning voltage to a maximum voltage value of about one hundred to three hundred volts, and in that the filter circuit and the bias resistors are dimensioned to withstand the maximum voltage value. Claims 2-4 are allowed based on their dependency on claim 1.
Regarding claim 5, the prior art of record in combination does not disclose the limitation: A method of providing lightning protection for a device for acquiring signals from a sensor, the device comprising a first line and a second line, each for connection to a respective output of the sensor, two bias resistors for biasing the device and two lightning limiter components connected respectively to the first line and to the second line, and a common mode and differential mode filter circuit connected to the first line and to the second line, wherein the method comprises the steps of: using a high common mode range differential amplifier, connecting a first input of the differential amplifier to the first line and a second dimensioning the limiter components to reduce a lightning voltage to a maximum voltage value about one hundreds to three hundred volts, and dimensioning the filter circuit and the bias resistors to withstand that maximum voltage value. Claims 6-7 are allowed based on their dependency on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        


/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839